ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment Submitted/Entered with Filing of CPA/RCE dated 02/04/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Boddie, Needham on March 11, 2021.
Instructions to amend the application were as follows:
Claim 34, 39, 42, 43  to be amended as follows:

34. (Currently Amended) A method of generating a blood pressure assessment of a subject, the method comprising: 
guiding the subject into a state of controlled breathing;
sensing physical activity information via at least one monitoring device worn by the subject;
sensing biometric information via the at least one monitoring device by monitoring RR-intervals in an electrocardiogram or a photoplethysmogram of the subject; 
both the physical activity information and biometric information to determine that the subject is in the state of controlled breathing and to subsequently generate the blood pressure assessment while the subject is in the state of controlled breathing; [[and]]
providing feedback to the subject related to the blood pressure assessment; and wherein determining that the subject is in the state of controlled breathing comprises processing both the physical activity and the biometric information to determine that the subject is at a state of low activity suitable for controlled breathing and that peaks in the RR-intervals for the subject are characteristic of respiratory sinus arrhythmia. 

39. (Canceled)
42. (Canceled)
43. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 34, the prior art of record fails to disclose or make obvious a method of generating a blood pressure assessment of a subject, the method comprising: guiding the subject into a state of controlled breathing; sensing physical activity information via at least one monitoring device worn by the subject; sensing biometric information via the at least one monitoring device by monitoring RR-intervals in an electrocardiogram or a photoplethysmogram of the subject;  processing both the physical activity information and biometric information to determine that the subject is in the state of controlled breathing and to subsequently generate the blood pressure assessment while the subject is in the state of 
The criticality of the recited method which is also supported in at least instant application specification pages 31-32 is that the specific method of processing RRi and physical activity information together to determine if the user is in a state of controlled breathing or uncontrolled breathing can be used to assess whether a subject is truly in a state of controlled breathing.
 Prior art US 20130171599 A1 to Bleich; Jeffery Lee et al. discloses systems and methods to enable a user to favorably coordinate the timing of musculoskeletal movement and skeletal muscle contraction and relaxation with the cardiac pumping cycle in order to improve perfusion of cardiac and peripheral skeletal muscle and other tissues, increase physiological efficiency, decrease myocardial stress, and enhance individual performance, health and safety during rhythmic physical activity. Additionally, systems and methods are disclosed to enable a user to avoid inadvertent unfavorable coordination of musculoskeletal movement and skeletal muscle contractions and relaxation cycles with the cardiac pumping cycle during physical activity.
Prior art US 20080214903 A1 to Orbach discloses a system and method for monitoring one or more physiological parameters of a user. The method of the invention includes obtaining values of the physiological parameters of the user from one or more wearable sensor modules. Signals indicative of values of the one or more physiological parameters are 
Prior art US 20040116784 A1 to Gavish, Benjamin discloses treatment and diagnostic devices, which provide feedback to a user regarding a physiological variable of the user. More specifically, Gavish discloses apparatus including a sensor, adapted to generate a sensor signal indicative of biorhythmic activity of a user of the apparatus, the sensor signal having a first characteristic, indicative of a voluntary action of the user, and a second characteristic, indicative of a benefit-related variable of the user. The apparatus also includes a control unit, adapted to receive the sensor signal, and, responsive to the second characteristics generate an output signal which directs the user to modify a parameter of the voluntary action indicated by the first characteristic. 
Prior art US 20140031638 A1 to Jung; Sun-Tae et al. discloses a blood pressure measuring method and apparatus capable of measuring a change in a blood pressure by respiration control. More specifically, Jung discloses a method and an apparatus for measuring a change in blood pressure caused by respiration control. A number of respirations per minute is measured based on a heart rate when a respiration exercise begins. Respiration of a subject is induced until the number of respirations per minute reaches a predetermined number of respirations per minute. A pulse transit time is calculated during the respiration exercise, a blood pressure value associated with the pulse transit time is calculated, and the blood pressure value is outputted.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 35-37, 40, 41 which depend upon independent base claim 34, dependent claims 35-37, 40, 41 are allowable due to their direct/indirect dependency on allowable base claim 34. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            March 11, 2021